April 3, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Investment Funds -Dreyfus Diversified Emerging Markets Fund -Dreyfus/Newton International Equity Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus Tax Sensitive Total Return Bond Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the "Funds") 1933 Act File No.: 33-08214 1940 Act File No.: 811-04813 CIK No.: 0000799295 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus for the above-referenced Funds that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 189 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 28, 2017, with the exception of the Supplement to the Class T Prospectus dated March 31, 2017. Please address any comments or questions to my attention at 412.236.9672. Sincerely, /s/ Bethany L. Marangoni Bethany L. Marangoni Paralegal
